DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 10/28/2021 has been entered.  Claims 1, 3-5, 12, and 17 have been emended.  Claims 2, 13, and 18 have been canceled.  No claims have been added.  Claims 1, 3-12, 14-17, and 19-20 are still pending in this application, with claims 1, 12 and 17 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 10/28/2021.
Claims 1, 3-12, 14-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 3-11 are dependent on claim 1.
Claims 14-16 are dependent on claim 12, and
Claims 19-20 are dependent on claim 17.

Regarding claims 1, 12, and 17, the prior art of record either individually or in combination does not disclose or fairly suggest a method, an apparatus, and a non-transitory computer readable medium for summarization of group chat threads with the claimed detailed limitations such as the use of “categorizing a set of messages into a plurality of message threads, generating a thread summary for each of the plurality of message threads”, the use of “ordering the thread summaries, and transmitting the ordered thread summaries to one or more users”, the use of “the categorization comprises: calculating a feature vector for a new message of the set of messages; calculating a candidate vector for each of a set of existing message threads and for an empty thread”, the use of “comparing the feature value to each of the candidate vectors”, and the use of “categorizing the new message into the one of the existing message threads or the empty thread based on the comparison” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 10/28/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652


/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
11/06/2021